NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAJVEER MUTTI, AKA Rajpal Singh,                No.    20-70798

                Petitioner,                     Agency No. A097-744-673

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 7, 2021**
                                  Portland, Oregon

Before: W. FLETCHER, IKUTA, and BRESS, Circuit Judges.

      Rajveer Mutti (also known as Rajpal Singh), a citizen of India, seeks review

of a Board of Immigration Appeals (BIA) decision denying his untimely and

numerically barred motion to reopen his immigration proceedings, in which Mutti

sought asylum, withholding of removal, and relief under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (CAT). We review the denial of a motion to reopen for abuse of discretion

and may grant relief only if the BIA’s decision was “arbitrary, irrational, or contrary

to law.” Agonafer v. Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017) (quoting Singh

v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002)). We have jurisdiction under 8 U.S.C.

§ 1252 and deny the petition.

      The BIA did not abuse its discretion in denying Mutti’s second motion to

reopen based on changed country conditions. See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8

C.F.R. § 1003.2(c)(3)(ii). To show that he was entitled to reopening on that basis,

Mutti had to:

      (1) produce evidence that conditions have changed in the country of
      removal; (2) demonstrate that the evidence is material; (3) show that
      the evidence was not available and would not have been discovered or
      presented at the previous hearings; and (4) “demonstrate that the new
      evidence, when considered together with the evidence presented at the
      original hearing, would establish prima facie eligibility for the relief
      sought.”
Agonafer, 859 F.3d at 1204 (quoting Toufighi v. Mukasey, 538 F.3d 988, 996 (9th

Cir. 2008)).

      The BIA did not abuse its discretion in concluding that Mutti failed to show

that conditions had materially worsened in India since his original immigration

proceedings more than a decade earlier. The BIA could reasonably conclude that

Mutti’s participation in a rally in New York was a change in personal circumstances.

See Rodriguez v. Garland, 990 F.3d 1205, 1209 (9th Cir. 2021) (citing Chandra v.



                                          2
Holder, 751 F.3d 1034, 1037 (9th Cir. 2014) (explaining that, although “personal

circumstances may be relevant to a motion to reopen based on changed country

conditions,” a petitioner must “provid[e] sufficient evidence of related changed

country conditions”)).

      The BIA also reasonably concluded, based on an Immigration Judge’s prior

adverse credibility determination and the contradictions between Mutti’s motion to

reopen and his earlier testimony, that Mutti’s allegations of changed country

conditions were “inherently unbelievable.” See Agonafer, 859 F.3d at 1203 (quoting

Limsico v. INS, 951 F.2d 210, 213 (9th Cir. 1991)). Mutti had previously testified

before an Immigration Judge that he was not politically active in India, which

contradicted Mutti’s new claim that he had been “abused, tortured, and threatened

in the past for fighting for” his beliefs. Evidence in the record also supported the

BIA’s determination that circumstances had not changed in ways material to Mutti

since his original removal proceedings. The materials Mutti submitted in connection

with his motion to reopen did not require the BIA to conclude otherwise.

      For substantially the same reasons, the BIA also did not abuse its discretion

or apply an incorrect legal standard in concluding that Mutti had not established a

prima facie case for asylum, withholding of removal, or CAT protection. See Silva

v. Garland, 993 F.3d 705, 718–19 (9th Cir. 2021). On this record, the BIA could

conclude that Mutti did not meet his “heavy burden of proving that, if proceedings


                                         3
were reopened, the new evidence would likely change the result in the case.” Young

Sun Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (quotations omitted).

      We reject Mutti’s argument that the BIA failed to consider his arguments or

explain its decision. The record does not support Mutti’s assertions. We further

reject Mutti’s argument that the BIA mischaracterized the evidence, because even

assuming the BIA committed any such error, it was harmless.

      PETITION DENIED.




                                        4